                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                       NO. 7:20-CR-0008-M

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
V.                                             )               ORDER FOR RESTITUTION
                                               )
TRENTON PEARSON,                               )
                                               )
       Defendant.                              )


       This matter comes before the court on the United States' motion for entry of an order for

restitution [DE 73]. Defendant, through his counsel, consents to the motion. The parties agree

that the government has received documentation establishing that the Defendant owes restitution

to victims, R.M. and K.B. , for the following expenses: $263.00 in stolen personal property and

reimbursements to R.M.; $685.17 in stolen property, medical evaluation, and lost income to K.B.

In his plea agreement, Defendant agreed to make restitution to any victim, in whatever amount the

Court may order, due and payable immediately .          The Court finds that the total amount of

restitution, $948.17, is consistent with the law and the facts of this case.

       Therefore, pursuant to 18 U.S .C. §§ 3664 and 3663A, and in accordance with the terms

and conditions of Defendant's plea agreement, the court GRANTS the motion and ORDERS that:

        Defendant shall pay $948.17 in total restitution, which shall be distributed as follows:

$263 .00 payable to R.M. and $685.17 payable to K.B. This restitution shall be due and payable in

full immediately. Any payment plan established by the court' s judgment is a minimum payment

plan and shall not preclude the United States from pursuing any other collection efforts permitted

by law. This Order shall be made part of Defendant' s criminal judgment in this case.




           Case 7:20-cr-00008-M Document 74 Filed 09/01/21 Page 1 of 2
      In light of this order, the restitution hearing currently scheduled in this case for the October

5, 2021 term of court is VACATED.


      SO ORDERED this        I   J-'   day of September, 2021.




                                               RICHARD E. MYER II
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
          Case 7:20-cr-00008-M Document 74 Filed 09/01/21 Page 2 of 2
